DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on September 9, 2021, the 112(b) rejections in the previous office action (dated 06/09/21), are hereby withdrawn. Claims 1, 3, 7, 10, 12, 14, 16 and 19 have been amended, claims 2, 5-6, 11 and 23 were previously presented, claims 4, 8-9, 13, 15, 17-18 and 20-22 have been cancelled, and claims 24-30 have been newly added.
Therefore, claims 1-3, 5-7, 10-12, 14, 16, 19 and 23-30 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel S. Albrecht on October 8, 2021.
The application has been amended as follows: 
In claim 28, Ln. 1, the phrase, “…the first and second raised areas…” has been change to “…the first raised area and the second raised area[[s]]…”


Allowable Subject Matter
Claims 1-3, 5-7, 10-12, 14, 16, 19 and 23-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach one or more raised areas comprising a first raised area having an overall height of 288-5000 microns, disposed on an outside of the flexible film and the one or more raised areas are separate elements from the flexible film and are not formed from a portion of the flexible film (as recited in claim 1), nor does it teach the raised area is a separate element from the flexible film and is not formed from a portion of the flexible film and the raised area comprises a first planar portion with a first height and a second planar portion with a second height that is different from the first height (as recited in claim 10), and nor does it teach the first raised area and the second raised area are separate elements from the flexible film and are not formed from portions of the flexible film and the second raised area comprises one or more raised reinforcing lines that are separate from and at least partially surround the first raised area, the one or more raised reinforcing lines being configured to reduce at least one of bending or wrinkling of the flexible package (as recited in claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736

	
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736